    Case 2:19-cv-12916-KM-MAH Document 5 Filed 10/26/20 Page 1 of 4 PageID: 24




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



    CYNTHIA M. ERICKSON,
                                                         Civ. No. 19-12916 (KM) (MAH)
                        Plaintiff,
                                                                  OPINION
    v.

    CITY OF NEWARK, SHB LLC, CITY
    OF NEWARK POLICE

                      Defendants.



KEVIN MCNULTY, U.S.D.J.:
              The plaintiff, Cynthia Erickson, filed this action against the City of
Newark, Department of Water and Sewer; SHB LLC; and the City of Newark
Police. 1 (Compl. 1) For the reasons explained below, the Complaint in this
matter (DE 1) will be dismissed on in forma pauperis (“IFP”) screening for failure
to state a claim, without prejudice.

         I.      Summary
              Erickson filed the Complaint on May 24, 2019. (DE 1) On June 11, 2019,
the Court granted Erickson’s application to proceed IFP without payment of
fees under 28 U.S.C. § 1915. (DE 2) Summonses were issued as to all
defendants on the same date. (DE 4) On June 24, 2019, the Court stayed the
service of summons pending an initial screening under 28 U.S.C. § 1915A. (DE
4)




1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
              “DE” = Docket entry number in this case.
              “Compl.” = Complaint
                                              1
 Case 2:19-cv-12916-KM-MAH Document 5 Filed 10/26/20 Page 2 of 4 PageID: 25




   II.           Discussion
         Because the Court has granted IFP status, I am obligated to screen the
allegations of the Complaint to determine whether it
         (i)       is frivolous or malicious;
         (ii)      fails to state a claim on which relief may be granted; or
         (iii)     seeks monetary relief against a defendant who is immune from
                   such relief.
28 U.S.C. § 1915(e)(2)(B).
         [T]he provisions of § 1915(e) apply to all in forma pauperis
         complaints, not simply those filed by prisoners. See, e.g., Grayson
         v. Mayview State Hosp., 293 F.3d 103, 114 n. 19 (3d Cir. 2002)
         (non-prisoner indigent plaintiffs are “clearly within the scope of §
         1915(e)(2)”). See also Lopez v. Smith, 203 F.3d 1122, 1129 (9th
         Cir.2000)( § 1915(e) applies to all in forma pauperis complaints,
         not just those filed by prisoners).
Atamian v. Burns, 236 F. App'x 753, 755 (3d Cir. 2007). See also Johnson v.
Rihanna, No. CV 18-448, 2018 WL 3244630, at *1 (W.D. Pa. June 13, 2018),
report and recommendation adopted, No. CV 18-448, 2018 WL 3239819 (W.D.
Pa. July 2, 2018).
         This Complaint fails to state an intelligible claim. It cites no case, statute,
or regulation on which it is based. The factual allegations are fragmentary and,
in many ways, incomprehensible.
         Plaintiff contends that the Complaint is within the Court’s jurisdiction in
part because Ms. Erickson is a United States Government Plaintiff. (Compl. 2)
In support, Erickson submits that she is a “federally protected witness FBI New
Orleans.” (Compl. 2)
         I am a federally protected witness FBI New Orleans [margin note:
         5048163070-3000] & Congressman/Senator Vitter’s office &
         environment intimidation victim for 19 years – client [illegible] for
         Perry Sanders [margin note: 2000 – now 7196301556
         3374360031], John Crochete & Brent Chism [margin note:
         318396876 see LA bar] [margin note: See Linkedin page]




                                            2
 Case 2:19-cv-12916-KM-MAH Document 5 Filed 10/26/20 Page 3 of 4 PageID: 26




(Compl. 2) This language is very difficult to interpret. But in any event, status
as a “federally protected witness” does not mean that a person sues in the
name of the U.S. government.
      Erickson also alleges that the Complaint raises a federal question. These
allegations, largely incomprehensible, concern inhospitable living conditions. It
seems that Erickson moved to New Jersey from New Orleans, entered into a
lease on November 1, 2018, and moved into an apartment on December 15,
2018. (Compl. 3) Upon moving, Erickson alleges that she experiences adverse
living conditions such as “[lack of] heat, water dripping, [and] mice/rats in
walls.” (Compl. 3) Erickson also alleges that on February 5, 2018, she
experienced the first of many “breakin[s].” (Compl. 3) From what can be
gleaned from the handwritten Complaint, Erickson alleges that her landlord
refused to repair her apartment. (Compl. 3) Erickson also alleges she suffered
various infirmities, and was hospitalized five times, due to the lack of heat in
her apartment. (Compl. 5)
      Erickson also alleges that the Newark Police Department failed to
promptly investigate her reports of breaking and entering. (Compl. 4 (“Breakins
tarted 2/5 why did it take until 2/23 for police to take fingerprints &
reports???”)) 2
      I have given this pro se plaintiff’s pleadings a liberal construction. Even
so, this Complaint does not set forth a short and plain statement of this
Court’s jurisdiction or of facts setting forth a cognizable federal cause of action
against the defendants. See Fed. R. Civ. P. 8(a).
      First, the Complaint includes no reference to any federal law that
defendants conduct allegedly violated. To the extent a liberal reading of
Erickson’s Complaint alleges a claim under 42 U.S.C. § 1983 for the Newark



      2        Erickson requests the following relief: that the Court (1) terminate her
lease; (2) order defendants to pay all hospital and medical bills; (3) enter charges for
gross negligence and “attempted manslaughter/murder”; and (4) impose mental and
emotional distress damages. (Compl. 5) These prayers for relief contain no further
basis for finding a federal-law cause of action.
                                         3
 Case 2:19-cv-12916-KM-MAH Document 5 Filed 10/26/20 Page 4 of 4 PageID: 27




Police Department’s failure to promptly investigate her reports of breaking and
entering, to establish a prima facie case Erickson must demonstrate that (1)
the Newark Police Department deprived her of a federal right, and (2) acted
under color of state law in doing so. See Groman v. Township of Manalapan, 47
F.3d 628, 633 (3d Cir. 1995). With respect to prong one, Erickson alleges that
the Newark Police did in fact conduct an investigation, although she complains
that it took them three weeks to do so. (Compl. 4 (referring to police reports
and the collection of fingerprints)) These facts state no basis for a
constitutional claim premised on a failure to investigate. See Batista v. City of
Perth Amboy, 2020 WL 1329980, at *8-9 (D.N.J. Mar. 23, 2020).
      Finally, to the extent the Complaint raises a cause of action relating to
Erickson’s inhospitable living conditions, such dispute regarding landlord-
tenant matters – barring an application of supplemental jurisdiction – does not
belong in federal court. See Hous. Auth. of City of Bayonne v. Hanna, 2009 WL
1312605, at *2-3 (D.N.J. May 11, 2009). Complaints against a landlord do not
raise a federal question; rather, they belong in state landlord-tenant court.

   III.   Conclusion
      For the reasons stated above, the complaint is DISMISSED without
prejudice upon initial screening pursuant to 28 U.S.C. § 1915(e). An
appropriate order accompanies this opinion.
Dated: October 26, 2020



                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                      4
